Citation Nr: 1540296	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  13-31 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to an initial disability rating higher than 50 percent for depressive disorder with insomnia.

3. Entitlement to a disability rating higher than 30 percent from October 1, 2010, for laryngeal cancer of the glottis.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to September 1972, and from December 1973 to December 1976.

This appeal comes before the Board of Veterans' Appeals from rating decisions by the St. Petersburg, Florida Regional Office (RO) of the United States Department of Veterans Affairs (VA). In a July 2009 rating decision, the RO granted service connection for laryngeal cancer of the glottis, and assigned an initial disability rating of 100 percent. In a July 2010 rating decision, the RO assigned a post-treatment rating of 30 percent for laryngeal cancer of the glottis. The Veteran has appealed, seeking a post-treatment rating higher than 30 percent.

In August 2010, the Veteran submitted a claim for a TDIU. In an October 2011 rating decision, the RO granted service connection for depressive disorder with insomnia, and assigned a 30 percent disability rating. The RO denied service connection for bilateral hearing loss.

In an October 2013 statement of the case (SOC), the RO denied a TDIU. In an October 2013 rating decision, the RO increased the initial disability rating for depressive disorder with insomnia to 50 percent.

In February 2014, the Board remanded the case for the Veteran to be scheduled for a Board videoconference hearing. In June 2015, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is in the Veteran's claims file. The Board is satisfied that there has been compliance with the directives in February 2014 remand. The Board will proceed with review of the case. See Stegall v. West, 11 Vet. App. 268 (1998).

In the June 2015 Board hearing, the Veteran indicated that he was withdrawing his appeals for service connection for bilateral hearing loss and a higher initial disability rating for depressive disorder with insomnia.


FINDINGS OF FACT

1. In a June 2015 Board hearing, prior to promulgation of a decision on an appeal for service connection for bilateral hearing loss, the Veteran withdrew the appeal.

2. In a June 2015 Board hearing, prior to promulgation of a decision on an appeal for a higher initial disability rating for depressive disorder with insomnia, the Veteran withdrew the appeal.

3. From October 1, 2010, residuals of laryngeal cancer of the glottis have included severe vocal impairment comparable to constant inability to speak above a whisper.

4. Service-connected residuals of the Veteran's laryngeal cancer of the glottis make him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for withdrawal by the Veteran of a substantive appeal for service connection for bilateral hearing loss have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2. The criteria for withdrawal by the Veteran of a substantive appeal for a higher initial disability rating for depressive disorder with insomnia have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204.

3. From October 1, 2010, residuals of laryngeal cancer of the glottis have met the criteria for a 60 percent disability rating. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Codes 6519, 6819 (2015).

4. The criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

VA provided the Veteran notice in letters issued in 2009 through 2011. In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection. VA also informed the Veteran how VA assigns disability ratings, TDIUs, and effective dates.

In the February 2014 Board remand, the Board instructed that the Veteran was to be scheduled for a Board videoconference hearing. In June 2015, the Veteran had a Board videoconference hearing. The Board is satisfied that there has been compliance with the directive in February 2014 remand, such that no additional remand is needed. See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's claims file contains service medical records, post-service medical records, reports of VA examinations, records from the United States Social Security Administration (SSA), and a transcript of 2015 Board hearing. The evidence, including the treatment records and examination reports, provides relevant information that is sufficient to address the issues that the Board is deciding at this time.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Withdrawn Appeals

In the June 2015 Board hearing, the Veteran indicated that he was withdrawing his appeals for service connection for bilateral hearing loss and a higher initial disability rating for depressive disorder with insomnia. A transcript of the hearing is of record. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b). 

As the Veteran withdrew those appeals, on those issues there is no remaining allegation of error of fact or law for appellate consideration. The appeals of those issues are withdrawn. Accordingly, the Board does not have jurisdiction those appeals, and those appeal are dismissed.

Rating for Laryngeal Cancer of the Glottis

In April 2009, the Veteran submitted a claim for service connection for larynx cancer. Medical records show treatment of the Veteran for laryngeal cancer of the glottis. The RO granted service connection for laryngeal cancer of the glottis effective in April 2009. The RO assigned an initial disability rating of 100 percent.

Malignant neoplasms of the respiratory system are to be rated at 100 percent initially and beyond the cessation of any therapeutic treatment. Six months after discontinuance of such treatment, the appropriate disability rating is to be determined based on VA examination. If there has been no local recurrence or metastasis, the neoplasm is to be rated based on residuals. 38 C.F.R. § 4.97, Diagnostic Code 6819.

In a July 2010 rating decision, the RO assigned a post-treatment rating for the Veteran's laryngeal cancer of 30 percent, effective October 1, 2010. He has appealed, and has explained that he is seeking a post-treatment rating higher than 30 percent. He contends that his severe vocal impairment residual to the cancer and cancer treatment makes it extremely difficult for him to communicate through speech, and thus warrants a rating higher than 30 percent.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The United States Court of Appeals for Veterans Claims (Court) has indicated that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Residual to the laryngeal cancer and cancer treatment, the Veteran has difficulty speaking. Under the rating schedule, complete aphonia is rated at 100 percent for constant inability to communicate by speech, and 60 percent for constant inability to speak above a whisper. 38 C.F.R. § 4.97, Diagnostic Code 6519. Incomplete aphonia is to be rated as chronic laryngitis. Chronic laryngitis is rated at 30 percent for hoarseness, with thickening of nodules or cords, polyps, submucous infiltration, or pre-malignant changes on biopsy, and at 10 percent for hoarseness, with inflammation of cords or mucous membrane. 38 C.F.R. § 4.97, Diagnostic Code 6516.

The Veteran had a VA larynx and pharynx examination in October 2013. He reported that hoarseness prevented him from using a telephone or portable radio. The examination report contained relatively little information about the vocal effects residual to the cancer and treatment. The report predominantly addressed his difficulties with breathing and sleeping, and resulting difficulties staying awake. With respect to his vocal limitations, the examiner stated that he should avoid jobs that required prolonged use of his voice, and that his employer should allow him to keep a bottle of water with him at all times.

In May 2015, private vocational expert C. A. Y., M.A., C.R.C., evaluated the Veteran. Mr. Y. stated that the Veteran's speech impediment was severe enough to prevent communication with the public and even with supervisors and coworkers.

In the June 2015 Board hearing, the Veteran's representative asserted that the Veteran's vocal impairment was equivalent to limitation to a whisper. The Veteran reported that he struggled to make himself heard. He stated that his speech became less audible with use, until it became inaudible. He related that continued speech was tiring and resulted in a progressively sore throat. He reported that he left his last job, as a security guard, because he could not communicate through speech adequately to perform the job. The undersigned VLJ noted that during the hearing the Veteran's voice was very raspy, very quiet, and difficult to understand.

Considering the Veteran's accounts of his speech limitations and the effects of prolonged speech, and impressions of his vocal impairment from others, including the undersigned VLJ, his vocal impairment more nearly approximates constant inability to speak above a whisper, the criteria required for a 60 percent rating under Diagnostic Code 6519. In accordance with 38 C.F.R. § 4.7, the Board grants that rating for his vocal impairment residual to laryngeal cancer of the glottis.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2014); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

Residuals of the Veteran's laryngeal cancer of the glottis have not required frequent hospitalizations. Those residuals have markedly interfered with employment. The 60 percent rating the Board is granting under Diagnostic Code 6519, however, contemplates a high degree of vocal and therefore occupational impairment. In addition, the Board is considering the vocal impairment as a major factor in the issue of a TDIU, which the Board is granting in the following section of this decision. Therefore, the Board finds that it is not necessary to refer the issue of the rating for laryngeal cancer residuals for consideration of an "extraschedular" rating.

TDIU

The Veteran contends that residuals of his laryngeal cancer of the glottis make him unable to work.

VA regulations allow for the assignment of a TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of disability ratings for service-connected disabilities. 38 C.F.R. § 4.16(a). If there is one such disability, the disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more and a combined rating of 70 percent or more. 38 C.F.R. § 4.16(a). With the 60 percent rating for vocal impairment residual to laryngeal cancer of the glottis that the Board is presently granting, and an existing 50 percent rating for depressive disorder with insomnia associated with laryngeal cancer, the Veteran's ratings meet the 38 C.F.R. § 4.16(a) criteria.

In an October 2012 rating decision, the SSA found that the Veteran was disabled for Social Security benefits purposes from March 2009 solely based on his laryngeal cancer. In an October 2013 VA examination, the examiner found that the effects of the Veteran's laryngeal cancer would place restrictions on his employment options, but would not rule out employment. In a May 2015 vocational evaluation, Mr. Y. concluded that the combined effects of the Veteran's cancer residuals on speech, sleep, and mood would make him unable to secure or follow a gainful occupation. The Veteran has specifically stated that his most recent employment ended because of his service-connected limitations. He has credibly and persuasively described how his laryngeal cancer residuals make him unable to meet the requirements of employment. The evidence that the Veteran's laryngeal cancer residuals make him unable to secure or follow a substantially gainful occupation at least balances the opposing evidence. The Board grants a TDIU.



ORDER

The appeal for service connection for bilateral hearing loss is dismissed.

The appeal for a higher initial disability rating for depressive disorder with insomnia is dismissed.

Entitlement to a 60 percent disability rating from October 1, 2010, for laryngeal cancer of the glottis is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

Entitlement to a TDIU is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.




____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


